 RENMUTH, INC.325Renmuth,Inc.andInternational Union,United Au-tomobile,Aerospace and Agricultural ImplementWorkers of America(UAW). Case 7-CA-8971February 4, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYUpon a charge filed on September 20, 1971, by Inter-nationalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW),herein called the Union, and duly served on Renmuth,Inc.,' herein called the Respondent, the General Coun-sel of the National Labor Relations Board, by the Re-gional Director for Region 7, issued a complaint onOctober 14, 1971, against Respondent, alleging thatRespondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing beforea Trial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on April 8, 1971, follow-ing a Board election in Case 7-RC-10332 the Unionwas duly certified as the exclusive collective-bargainingrepresentative of Respondent's employees in the unitfound appropriate;' that, commencing on or aboutApril 8, 1971, and at all times thereafter, and moreparticularly on April 28 and August 13, 1971, the Un-ion has requested the Respondent to bargain collec-tively with the Union as the exclusive bargaining repre-sentative; that since April 28, 1971, the Union hasrequested and the Respondent has refused to furnishthe Union with data and information relating to ratesof pay, wages, hours, and other terms and conditionsof employment of bargaining unit employees; and thatsince April 8, 1971, and more particularly on or aboutAugust 13, 1971, Respondent has refused, and contin-ues to refuse, to bargain collectively with the Union. OnOctober 26, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On November 3, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 5,'Official notice is taken ofBoard files in this proceedingwhich showservice under Sec 102 14 ofthe Board's Rules and Regulations'Official notice is taken of the recordin the representation proceeding,Case 7-RC-10332, as the term "record" isdefined in Secs 102 68 and102 69(f) of theBoard's Rules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd.388 F2d 683 (C A 4,1968),Golden AgeBeverageCo.,167 NLRB 151,Intertype Co. v Penello,269 F Supp 573 (D C Va, 1967),Follett Corp.,164 NLRB 378, enfd 397F 2d 91 (C A 7, 1968),Sec 9(d) of the NLRA1971, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its answer to the complaint and response to theNotice To Show Cause, the Respondent contests theUnion's majority status and the validity of its certifica-tion. The record in Case 7-RC-10332 shows that, pur-suant to the Regional Director's Decision and Direc-tion of Election, an election was conducted on March11, 1971, in the stipulated unit of production andmaintenance employees, a majority of whom voted forthe Union. The Respondent thereafter filed timely ob-jections alleging in substance that the election shouldnot have been conducted during the pendency of theunfair labor practice proceedings (Cases 7-CA-8548and 7-CA-8734) against the Respondent; the Unionmisrepresented to employees that the father of a super-visor was a "powerful organizer" who wanted to union-ize the Respondent's employees; and that a majority ofthe employees revoked their designation of the Union.After investigation, the Regional Director issued hisSupplemental Decision, Report on Objections and Cer-tification of Representative on April 8, 1971, in whichhe overruled the Respondent's objections and certifiedthe Union. The Respondent filed no request for review,although it had allegedly discussed its objections witha Board agent after April 8, 1971.'It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances, and in the absence of exhaustion of ad-ministrative appeals, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have been litigatedin a prior representation proceeding.'All of the above issues raised by the Respondent inthis proceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist herein whichwould require the Board to reexamine the decisionLowell Corrugated ContainerCorp.,177 NLRB 169°SeePittsburgh PlateGlassCo vNL.R.B,313 U S 146, 162 (1941),Rules and Regulations of the Board, Secs 102 67(1) and 102 69(c)195 NLRB No. 59 326DECISIONSOF NATIONALLABOR RELATIONS BOARDmade in the representation proceeding. We thereforefind that the above issues are not properly litigable inthis unfair labor practice proceeding.In its answer and response, the Respondent alsoargues in defense to the 8(aX5) allegations that (1) twoUnion negotiators are discharged employees, hostile tomanagement; (2) there has been substantial expansionof the unit since the election, in that the employeecomplement has increased from 50 to 100; and (3) therewere no requests by the Union for bargaining on April8 and August 13, 1971, although Respondent admitsthat it received the Union's April 28 letter requestingimmediate negotiations and collective-bargaining dataand that it refused to furnish the data.'With respect to the Respondent's objection to thecomposition of the Union's negotiating committee, Re-spondent admits that the two discharged employees arealleged discriminatees in Cases 7-CA-8548 and 7-CA-8734.6 Since the Act specificallyguaranteesthe right ofemployees to bargain collectively through representa-tives of their own choosing, in the absence of specialcircumstances which do not appear here, we find nomerit in the Respondent's refusal to bargain on thisground.'We find no merit in the Respondent's contention asto the purported expansion of the bargaining unit, be-cause, standing alone, and in the absence of any conten-tion or evidence that the employee complement in theappropriate unit was not "representative and substan-tial" at the time of the election, such expansion does notaffect the bargaining status of the Union.'Finally, with respect to the Union's letter of April 28,1971, which it admittedly received, the Respondentfailed to respond to the Union's request for immediatenegotiations and specifically refused to supply the re-quested data. Respondent thereby refused to bargainwith the Union.' We shall, accordingly, grant the Mo-tion for Summary Judgment. On the basis of the entirerecord, the Board makes the following:FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENTRespondent, a Michigan corporation with its onlyoffice and place of business located at 9111 Schaefer inthe city of Detroit, has at all times material herein beenengaged in the manufacture, sale, and distribution of6Thesupervisory status of Plant Superintendent Ken Brown is irrelevant.to our determination herein6A Trial Examiner issued his Decision on December 8, 1971, finding thatthe Respondent discriminatorily discharged these two employees (TXD-689-71)North BrosFord,Inc.,187 NLRB No 106Lakeshore ElectricMfg. Corp.,67 NLRB 804;Clement-Blythe Compa-nies, 182 NLRB 502.1Rod-Ric Corporation,171 NLRB No 134.metalstampingsand related products. During the yearending December 31, 1970, a representative period,Respondent sold products valuedin excessof $50,000,to Chrysler Corporation which annually sells and shipsin excess of $50,000 worth of products from its Michi-gan plants directly outside the State of Michigan.1°We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABORORGANIZATION INVOLVEDInternational Union, United Automobile, AerospaceandAgriculturalImplementWorkers of America(UAW), is a labor organization within the meaning ofSection 2(5) of the Act.III.UNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitThe followingemployeesof theRespondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section9(b) of the Act:All full-time and regular part-time productionand maintenance employees including shippingand receiving employees and truckdrivers at theRespondent'sDetroit,Michigan,plant, and ex-cluding office clerical employees,professional em-ployees, guards, and supervisors as defined in theAct.2.The certificationOn March 11, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 7 designated the Union as their representa-tive for the purpose of collectivebargainingwith theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton April 8, 1971, and the Union continues to be suchexclusive representative within the meaning of Section9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about April 28, 1971, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-10We take official notice of our exercise of jurisdiction over ChryslerCorporation inChrysler Corporation,148 NLRB 1124 RENMUTH, INC.lective-bargaining representative of all the employees inthe above-described unit, and to furnish the Union withcertain collective-bargainingdata. Commencing on orabout April 28, 1971, and continuing at all times there-after to date, the Respondent has refused, and contin-ues to refuse, to recognize and bargain with the Unionas the exclusive representative for collective bargainingof all employeesin saidunit, and to furnish the Unionwith the requested data.Accordingly, we find that the Respondent has, sinceApril 28, 1971, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unitand has refused to furnish the Union with requestedcollective-bargainingdata, and that, by such refusals,Respondent has engagedin and is engagingin unfairlabor practices within themeaning ofSection 8(a)(5)and (1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engagingin unfair labor practices within themeaningof Section 8(a)(5) and (1) of the Act, we shall order thatitcease and desist therefrom, and, upon request, bar-gaincollectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, fur-nish the Union with relevant collective-bargainingdata, and, if an understanding is reached, embody suchunderstandingin a signedagreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargainingagent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW3271.Renmuth, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. International Union, United Automobile, Aero-spaceandAgriculturalImplementWorkers ofAmerica (UAW), is a labor organization within themeaning of Section 2(5) of the Act.3.All full-time and regular part-time production andmaintenance employees including shipping and receiv-ing employees and truckdrivers at the Respondent'sDetroit,Michigan, plant, and excluding office clericalemployees, professional employees, guards, and super-visors as defined in the Act constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since April 8, 1971, the above-named labor organ-ization has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appro-priate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By refusing on or about April 28, 1971, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit and to furnish the Union withrequested collective-bargaining data, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain and to furnishthe Union with requested collective-bargaining data,Respondent has interfered with, restrained, and co-erced, and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteed tothem in Section 7 of the Act, and thereby has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Renmuth, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment, with International Union, United Au-tomobile,Aerospace and Agricultural ImplementWorkers of America (UAW), and to furnish the Unionwith relevant collective-bargaining data as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit: 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time andregularpart-time production andmaintenance employees including shipping and re-ceiving employees and truckdrivers at the Re-spondent's Detroit,Michigan,plant, and exclud-ingofficeclericalemployees,professionalemployees, guards, and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and furnish relevant collec-tive-bargainingdata,and, if an understanding isreached, embody such understandingin a signed agree-ment.(b) Post at its Detroit, Michigan, plant copies of theattached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith." In the eventthat this Order is enforcedby a Judgmentof a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National LaborRelations Board" shall be changed to read "PostedPursuantto a Judgment of the United States Court of AppealsEnforcing anOrder of the National LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentterms and conditions of employment with Interna-tional Union, United Automobile, Aerospace andAgricultural ImplementWorkers of America(UAW) as the exclusive representative of the em-ployees in the bargaining unit described below, orrefuse to furnish the Union with relevant collec-tive-bargaining data.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, furnish it with relevant collective-bargain-ing data, and, if an understanding is reached, em-body such understanding in a signed agreement.The bargaining unit is:Allfull-timeandregularpart-timeproduction and maintenance employees in-cluding shipping and receiving employeesand truckdrivers at the Respondent's Detroit,Michigan, plant, and excluding office clericalemployees, professional employees, guards,and supervisors as defined in the Act.RENMUTH, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boule-vard,Detroit,Michigan 48226, Telephone 313-226-3200.WE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and other